PER CURIAM.
The principal point on this appeal urges that the trial court erred in denying defendant-appellant’s motion for a new trial. The only ground for new trial argued is that an altercation which occurred outside the courtroom may have influenced the jury verdict. See Owens v. State, 68 Fla. 154, 67 So. 39 (1914).
A review of the record demonstrates that the trial judge made full inquiry of the jury prior to their discharge. From the *889replies of the jurors it is clear that no prejudice to the appellant resulted. Cf. First Nat. Bank in Tarpon Springs v. Bliss, Fla. 1952, 56 So.2d 922.
Affirmed.